NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KEITH PIERRE ROY,                               No. 20-55719

                Plaintiff-Appellant,            D.C. No. 2:20-cv-02547-JFW-AS

 v.
                                                MEMORANDUM*
SCHOLASTIC BOOK FAIRS, INC., a
Delaware corporation,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    John F. Walter, District Judge, Presiding

                           Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Keith Pierre Roy appeals pro se from the district court’s judgment

dismissing his diversity action alleging state law employment claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a district court's

judgment on the pleadings under Federal Rule of Civil Procedure 12(c). Lyon v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Chase Bank USA, N.A., 656 F.3d 877, 883 (9th Cir. 2011). We affirm.

      The district court properly dismissed Roy’s discrimination and harassment

claims under California’s Fair Employment and Housing Act (“FEHA”),

retaliation claim under California Labor Code section 1102.5(b), and claim for

wrongful termination in violation of public policy, because Roy failed to allege

facts sufficient to state a plausible claim. See Ashcroft v. Iqbal, 556 U.S. 662, 679

(2009) (a plaintiff fails to show he is entitled to relief if the complaint’s factual

allegations “do not permit the court to infer more than the mere possibility of [the

alleged] misconduct”); Harris v. City of Santa Monica, 294 P.3d 49, 66 (Cal. 2013)

(the protected characteristic must be a substantial motivating factor for the

employment decision for a FEHA discrimination claim); Aguilar v. Avis Rent A

Car Sys., Inc., 980 P.2d 846, 851-52 (Cal. 1999) (setting forth requirements of

harassment claim under FEHA); Turner v. Anheuser-Busch, Inc., 876 P.2d 1022,

1032-33 (Cal. 1994) (setting forth requirements of claim for wrongful termination

in violation of public policy); Patten v. Grant Jt. Union High Sch. Dist., 37 Cal.

Rptr. 3d 113, 117 (Ct. App. 2005) (setting forth the elements and providing

framework for analyzing retaliation claims under Cal. Lab. Code § 1102.5).

      The district court properly denied Roy’s motion to remand the action to state

court because the district court had subject matter jurisdiction under 28 U.S.C.

§ 1332, and the action was properly removed under 28 U.S.C. § 1441. See


                                            2                                     20-55719
Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996) (requirements for diversity

jurisdiction under § 1332); D-Beam Ltd. P’ship v. Roller Derby Skates, Inc., 366

F.3d 972, 974 n.2 (9th Cir 2004) (denial of a motion to remand a removed case is

reviewed de novo).

       The district court did not abuse its discretion by striking Roy’s postjudgment

motion for violating the local rules. See C.D. Cal. R. 7-4; Bias v. Moynihan, 508

F.3d 1212, 1223 (9th Cir. 2007) (standard of review for district court’s compliance

with its local rules).

       AFFIRMED.




                                          3                                     20-55719